Case 3:19-cv-10170-BRM-LHG Document 285 Filed 03/25/21 Page 1 of 5 PageID: 12369




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




  SANDOZ, INC., et ano.,                            Civil Action No.: 19-10170

                         Plaintiffs,

                    v.

  UNITED THERAPEUTICS CORP., et ano.                   OPINION AND ORDER OF THE
                                                       SPECIAL DISCOVERY MASTER
                         Defendants.                 REGARDING PLAINTIFFS’ REQUEST
                                                       FOR DEFENDANT TO SEARCH
  ______________________________________
                                                       CUSTODIAL FILES THROUGH
                                                    NOVEMBER 13, 2020 AND RAREGEN’S
                                                    REQUEST FOR A PROTECTIVE ORDER




  LINARES, J.

           This matter comes before the Special Master by way of (i) Plaintiffs Sandoz, Inc. and

  RareGen LLC’s Request that Defendant United Therapeutics Corp (“UTC”) be required to

  search and produce the custodial files of Martine Rosenblatt, Alejandro Arciniegas, and Paul

  Fitzpatrick from April 22, 2020 through November 13, 2020. (See Plaintiffs’ March 19, 2021

  letter (“Pl. Cut-Off Br.”)), and (ii) Raregen, LLC’s request for a protective order with respect to

  the Rule 30(b)(6) deposition notice served by UTC (RareGen’s March 5, 2021 Letter). The

  Special Master has reviewed the submissions, responses, replies and relevant controlling law,

  heard oral presentations by the parties on March 18, 2021, and, for the reasons set forth below,

  hereby DENIES Plaintiffs’ Request for UTC to produce custodial files through November 13,

  2020 and DENIES Raregen’s Request for a Protective Order.




  ME1 36085767v.2
Case 3:19-cv-10170-BRM-LHG Document 285 Filed 03/25/21 Page 2 of 5 PageID: 12370




                                           DISCUSSION

           The Special Master presumes the parties’ familiarity with the facts and procedural

  posture of this matter. As such, the Special Master will only recite the facts pertinent to the

  subject dispute.

               i.    Plaintiffs’ Request for Document Production Through November 2020

            Plaintiffs seek document discovery from three UTC custodians from April 22, 2020 to

  November 13, 2020. (Pl. Cut-Off Br. at 1). This request is based on their Requests for

  Productions (“RFPs”) which sought various documents from multiple custodians, including the

  three that are the subject of this dispute. (Id.). Initially, Defendant responded to the RFPs with

  “non-privileged, responsive documents.” (Id. at 2 (quoting Exhibit B)). At that time, Martine

  Rosenblatt, Alejandro Arciniegas, and Paul Fitzpatrick were not listed as searchable custodians.

  (Id. at 2). Hence, their custodial files were not searched and produced.

            However, on November 13, 2020, after the parties fully briefed the matter, the

  undersigned ordered that Martine Rosenblatt, Alejandro Arciniegas, and Paul Fitzpatrick be

  added as UTC document custodians. (Id.). UTC then searched these individuals custodial files

  and produced non-privileged, responsive documents from each custodial file for dates up to and

  through April 22, 2020. (Id.). Plaintiffs believe that UTC should be required to produce

  responses through November 13, 2020, the date of the Special Master’s Order that included

  Martine Rosenblatt, Alejandro Arciniegas, and Paul Fitzpatrick as document custodians.

           The Special Master finds that UTC’s production as it pertains to the custodial files of

  Martine Rosenblatt, Alejandro Arciniegas, and Paul Fitzpatrick was appropriate. Plaintiffs’

  argument is rooted in the fact that they produced documents for four additional custodians up to

  and through present date in compliance with the Special Master’s January 26, 2021 Order. (See



                                                  2
  ME1 36085767v.2
Case 3:19-cv-10170-BRM-LHG Document 285 Filed 03/25/21 Page 3 of 5 PageID: 12371




  Pl. Cut-Off Br. at 2; Mar. 18, 2021 Status Conference Transcript (“Trans.”) 38:9-18). Hence,

  Plaintiffs believe UTC’s productions should be subject to the same temporal confines. (Id.; id.).

           On the other hand, UTC believes it has fully complied with its discovery obligations and

  the Special Master’s Orders. (Trans. 39:13-16). According to UTC, it “applied the same search

  parameters” to the Martine Rosenblatt, Alejandro Arciniegas, and Paul Fitzpatrick productions.

  (Id.). Hence, UTC avers that it has met its discovery obligations. (Id.).

           The Special Master agrees with UTC. Indeed, nothing in the Special Master’s November

  13, 2021 Order was designed to change the discovery parameters in place between the parties.

  Those parameters included, inter alia, an April 2020 temporal restriction. UTC simply applied

  the parameters already in place to newly added custodians; a logical approach.

           Moreover, the Special Master is not persuaded by Plaintiffs’ assertion that UTC should

  be required to mimic Plaintiffs’ own productions for later added custodians. The reason this

  argument is not persuasive is the fact that, when UTC made its request to add four additional

  custodians, it specifically sought production of documents from the new custodians through

  present times. (See Jan. 26, 2021 Opinion and Order). Hence, when the Special Master granted

  UTC’s Motion, it granted same through the date of the order.

           However, Plaintiffs’ Motion to add Martine Rosenblatt, Alejandro Arciniegas, and Paul

  Fitzpatrick did not make any such request and simply requested that these individuals be added

  as custodians. Saliently, a major point in Plaintiffs’ submission at that time was that UTC

  already had done this search when it made other productions. (See Nov. 13, 2020 Order).

  Therefore, Plaintiffs posited that the addition of custodians would not be burdensome to UTC

  since the majority of the work was already complete. That argument was not advanced by UTC

  when it made its request to add custodians.



                                                   3
  ME1 36085767v.2
Case 3:19-cv-10170-BRM-LHG Document 285 Filed 03/25/21 Page 4 of 5 PageID: 12372




           In other words, the underlying reasoning that supported the issuance of the November 13,

  2020 Order differs from that of the January 26, 2021 Order. Accordingly, the Special Master

  declines to apply Plaintiffs’ logic in this circumstance and hereby denies their request.

           ii.      RareGen Request for a Protective Order

           In its March 5, 2021 Letter, RareGen requests a protective order limiting the scope of

  topics in the Rule 30(b)(6) deposition notice served by UTC on October 3, 2020. Raregen seeks

  to limit two areas of inquiry: (1) Topic 23 regarding harm suffered by Plaintiff as a result of

  Defendants’ conduct at issue, and (2) Topics 2, 5, 6, 8, 9, 10, 14 and 19 seeking testimony

  regarding “All Communications.”

           The second dispute regarding “All Communications” has been resolved by agreement of

  the parties, as set forth in the March 22, 2021 communications from the parties to the Special

  Master. Thus, this aspect of Raregen’s Request for a Protective Order is denied as moot.

           As to Topic 23 in UTC’s Deposition Notice, which seeks testimony concerning “[a]ll

  harm that You believe You have suffered as a result of Defendants’ conduct at issue in this

  lawsuit including reputational, economic or otherwise,” UTC argues it is entitled to ask

  Raregen’s corporate representative about the factual basis for RareGen’s claim for damages,

  including facts which RareGen witnesses have already submitted to the Court by way of

  affidavits and other testimony. RareGen, on the other hand, argues that Topic 23 is not a proper

  subject of a 30(b)(6) examination because it effectively seeks expert discovery on damages,

  before expert reports have been exchanged or expert discovery has commenced.

           The Special Master agrees with UTC and the cases cited in its March 10, 2021 letter that

  routinely hold that the factual basis underlying a party’s claim for damages is a proper area of

  inquiry in a 30(b)(6) deposition of a corporate representative. UTC has not asked Raregen to



                                                   4
  ME1 36085767v.2
Case 3:19-cv-10170-BRM-LHG Document 285 Filed 03/25/21 Page 5 of 5 PageID: 12373




  produce a witness to testify as to the measure or calculation of damages, which may be the

  subject of future expert testimony. Rather, UTC is seeking only the factual basis for the alleged

  harm suffered by RareGen as a result of Defendants’ conduct. Rule 30(b)(6) only requires

  testimony “about information known or reasonably available to the organization.” Fed. R. Civ. P.

  30(b)(6). If RareGen is not in possession of information related to the harm it has suffered or it

  is not reasonably available to it, RareGen will not be required to generate the information or

  provide the opinions of its experts before such disclosures are due. However, UTC is entitled to

  discovery into the facts underlying a damage claim prior to expert discovery. Accordingly,

  RareGen’s request for a protective order limiting the scope of Topic 23 is denied.

                                                ORDER

           For the foregoing reasons, it is on this 25th day of March, 2021,

           ORDERED that Plaintiffs’ Request to Compel Defendant UTC to Search and Produce

  Martine Rosenblatt, Alejandro Arciniegas, and Paul Fitzpatrick’s Custodial Files Up to and

  Through November 13, 2020 is hereby DENIED; it is further

           ORDERED that RareGen’s request for a protective order limiting the scope of Topic 23

  in the October 3, 2020 30(b)(6) Deposition Notice served by UTC is denied; and it is further

           ORDERED that RareGen’s request for a protective order limiting the scope of Topics 2,

  5, 6, 8, 9, 10, 14, 19 in the October 3, 2020 30(b)(6) Deposition Notice served by UTC is denied

  as moot based on the March 22, 2021 communications from the parties.

           SO ORDERED.

                                                 _/s/ Jose L. Linares________________________
                                                 Hon. Jose L. Linares, U.S.D.J. (Ret.)




                                                    5
  ME1 36085767v.2
